Title: To James Madison from Frederick Jacob Wichelhausen, 2 July 1802
From: Wichelhausen, Frederick Jacob
To: Madison, James


					
						Sir!
						Bremen the 2nd: July 1802
					
					My last respects waited on you the 6th. Janr: last, which doubtless has been duly received.  Inclosed I now do myself the honor, of transmitting you again the semi-annual List of american arrivals at this port, the number of which you will observe is very inconsiderable, the commercial adventures from the United States to this place having greatly decreased since the event of peace.  Having nothing material to communicate for the present I conclude, remaining with the most profound respect Sir Your most humble & obednt: Servt:
					
						Fred: Jacob Wichelhausen
					
				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
